Exhibit 10.3
EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (this “Agreement”), effective as of July 1, 2010 (the
“Effective Date”), among Reis, Inc., a Maryland corporation (“Reis”), Reis
Services, LLC, a Maryland limited liability company and a wholly-owned
subsidiary of Reis (“LLC”, and together with Reis, the “Employers”), and Mark P.
Cantaluppi (“Employee”).
Recitals
WHEREAS, Employee is currently employed by the Employers under an Employment
Agreement dated as of May 17, 2007 (as extended effective May 30, 2010 and
June 30, 2010, the “Prior Agreement”); and
WHEREAS, the Employers desire to employ Employee as Chief Financial Officer of
Reis and as Chief Financial Officer of LLC, and Employee desires to be employed
by the Employers in such capacities effective as of the Effective Date pursuant
to the terms and conditions set forth below.
NOW, THEREFORE, Employee and Employers, in consideration of the mutual
agreements, covenants and conditions contained herein, and for other good and
valuable consideration, hereby agree as follows:
1. Basic Employment Provisions.
(a) Employment Period. Subject to the terms and conditions of this Agreement,
(i) the Employers hereby employ Employee, and (ii) Employee agrees to be
employed by the Employers, in each case for a period of three years from the
Effective Date (the “Employment Period”).
(b) Duties. During the Employment Period, Employee shall serve as the Chief
Financial Officer of Reis and as the Chief Financial Officer of LLC. Employee
shall report directly to the Chief Executive Officer and/or President of Reis
and Employee’s principal place of employment shall be 530 Fifth Avenue, New
York, NY (the “Principal Location”). Subject to the direction of and reporting
to the Chief Executive Officer and/or President of Reis, Employee shall perform
all services, acts or things advisable to manage and conduct the financial
operations of Reis and LLC, and such other areas consistent with his title as
the Chief Executive Officer and/or President of Reis may request. Such services,
acts and other things shall include, without limitation, (a) the financial
management of Reis, LLC and their affiliated entities as assigned to Employee
from time to time, and (b) conducting such other activities that are necessary
or appropriate to assist Reis in conducting its business as it relates to the
foregoing, it being understood that Employee shall not be required to perform
any services, acts or things not in accordance with applicable law or ethical
standards or in the best interests of the shareholders of either Employer.
During the Employment Period, Employee agrees to perform his duties hereunder
faithfully and to the best of his ability and to devote his full professional
working time, attention and energies to the transaction of the Employers’
business, in each case subject to the terms hereof. During the Employment
Period, Employee shall not be employed or otherwise engaged in any other
business or enterprise without the written consent of the Employers.
Notwithstanding any other term hereof, but subject to the terms and provisions
of Sections 8 and 9, nothing contained herein shall preclude Employee from
(i) engaging in charitable activities and community affairs, (ii) managing his
personal and family investments and affairs or (iii) serving on the boards of a
reasonable number of other trade associations and/or civic or charitable
organizations and businesses which do not compete with the business of the
Employers (it being understood that a reasonable number would be one public
company board and one private company board), in each case as long as such
activities do not materially interfere with the discharge of his duties and
responsibilities under this Section 1(b).

 

 



--------------------------------------------------------------------------------



 



(c) Compliance with Employers’ Policies. During the Employment Period, Employee
shall be governed by and be subject to, and Employee hereby agrees to comply
with, all Employers’ policies applicable to employees generally or to employees
at Employee’s grade level, including without limitation, the Employers’ Codes of
Business Ethics and Conduct, in each case, as any such policies may be amended
from time to time in the Employers’ sole discretion (collectively, the
“Policies”).
2. Compensation.
(a) Salary. As compensation for the services to be rendered by Employee
hereunder, the Employers are jointly and severally obligated to pay to Employee
for each year of the Employment Period, commencing on the Effective Date, a
gross annual base salary of not less than $265,000 per year (as in effect from
time to time after any increase (but not decrease), the “Gross Annual Base
Salary”), payable in accordance with the payroll practices of the Employers in
effect from time to time (but in all events no less frequently than
semi-monthly). Employee shall be entitled to such increases (but not decreases)
in Gross Annual Base Salary, if any, as may be determined from time to time by
the Compensation Committee of the Board of Directors (the “Board”) of Reis (the
“Compensation Committee”). The Compensation Committee shall consider such
increases in Gross Annual Base Salary at least annually, and shall take into
account market data, the consumer price index, and any other factors it deems
relevant.
(b) Bonus.
(i) During the Employment Period, Employee shall be eligible to receive in
addition to his Gross Annual Base Salary an annual cash bonus award (or a
pro-rated portion thereof in the event that the applicable fiscal year began
prior to the Effective Date, the “Annual Bonus”), with a target bonus
opportunity of not less than $160,000 (or if the Gross Annual Base Salary is
increased during any year of the Employment Period, an amount not less than such
Gross Annual Base Salary multiplied by the ratio of $160,000 to $265,000), based
upon the achievement of target performance goals established by the Compensation
Committee (as in effect from time to time after any increase (but not decrease),
the “Target Bonus”) in its sole discretion, in accordance with the Employers’
annual incentive plan as in effect from time to time.

 

- 2 -



--------------------------------------------------------------------------------



 



(ii) The Annual Bonus will be paid in cash to Employee not later than the date
annual bonuses are generally paid to senior executives of the Employers, but in
all events not later than the later of the 15th day of the third month following
the end of Employee’s first taxable year in which the right to payment is no
longer subject to a “substantial risk of forfeiture” (within the meaning of
Section 409A of the Code and any proposed, temporary or final regulation, or any
other guidance, promulgated with respect to Section 409A of the Code by the U.S.
Department of Treasury or the Internal Revenue Service (“Section 409A”)). The
Annual Bonus payable with respect to the 2010 portion of the Employment Period
shall be reduced, but not to an amount less than zero, by $59,706.25
(representing the bonus paid to Employee under the Prior Agreement with respect
to the first six months of 2010). In addition, if this Agreement expires
according to its terms (other than as set forth in Section 3), the Annual Bonus
payable to Employee for the pro rated year of such expiration shall be a lump
sum payment equal to the pro rata portion of the Target Bonus (as in effect on
the date of expiration) that Employee would have been eligible to receive
pursuant to this Section 2(b) for the fiscal year in which the expiration
occurs, based upon the percentage of the fiscal year that shall have elapsed
through the date of expiration. Such lump sum payment shall be payable within
45 days of such expiration.
(c) Benefits. During the Employment Period, the Employers shall provide Employee
(and Employee’s spouse and eligible dependents) with the benefits to which
senior executives of the Employers are or become entitled under the terms of any
benefit plans or programs instituted by the Employers, as in effect from time to
time (it being understood that Reis or LLC may amend or terminate such benefit
plans or programs in accordance with such plans or programs at any time during
the Employment Period). For purposes of determining Employee’s eligibility for
participation in employee benefit plans and for other fringe benefits, Employee
shall be deemed to be a full time employee of whichever of the Employers
provides more favorable benefits, in the aggregate, to its senior executives.
Employee shall be entitled to (i) any paid time off in accordance with the
relevant Paid Time Off Policy of the Employers in effect from time to time, to
be taken at the mutual convenience of Employee and the Employers, (ii) paid
holidays and floater holidays in accordance with the regular policies and
procedures of the Employers and (iii) additional time off in the discretion of
the Chief Executive Officer and/or President of Reis. In addition,
notwithstanding anything contained in this Agreement to the contrary, as soon as
reasonably practicable following the Effective Date, the Employers shall secure
and maintain a five-year term life insurance policy with a top-rated insurer,
with a death benefit equal to $132,500, with beneficiary(ies) selected by
Employee, and which contains such terms and conditions as are reasonably
acceptable to Employee (if for any reason, other than as a result of Employee’s
actions or inaction, the required policy has not been obtained, is not able to
be obtained or is not otherwise in force at the time of Employee’s death during
the Employment Period, the Company will, within five business days of the
Employee’s death, pay $132,500 to Employee’s estate or beneficiary(ies)).
(d) Equity Awards.
(i) Annual Long-Term Incentive Awards. During the Employment Period, Employee
shall be entitled to receive annual equity and/or long-term incentive awards at
the time such awards are generally made by the Employers to senior executives of
the Employers. All grants of annual equity and/or long-term incentive awards
made to Employee will be at the sole discretion of Reis and LLC.

 

- 3 -



--------------------------------------------------------------------------------



 



(ii) Initial Restricted Stock Unit Grant. In addition to any equity awards
described in Section 2(d)(i), as of July 30, 2010, the Employers shall grant
Employee 25,000 restricted stock units of Reis (the “Initial Units”) pursuant to
the applicable stock incentive compensation plan, which shall provide for
customary adjustment provisions in the event of a stock split, reverse stock
split, merger or other change in the capitalization of Reis. The Initial Units
shall vest in equal installments on June 30, 2011, June 30, 2012 and June 30,
2013 (subject to earlier acceleration as otherwise provided in this Agreement).
(iii) Acceleration. Upon a Change of Control (as defined herein or in the
applicable stock incentive compensation plan), all Employee’s outstanding equity
awards (including the Initial Units) shall vest and become non-forfeitable, with
any outstanding stock options immediately vesting and becoming exercisable, the
restriction period (including any vesting requirements) on any restricted stock
and restricted stock units held by Employee shall lapse, and any other vesting
requirements or conditions with respect to the foregoing or other equity-based
awards held by Employee shall lapse and be disregarded.
(iv) Other Incentive Compensation. Employee shall be eligible to participate in
any other incentive compensation methods or programs established by the
Employers and offered to senior executives of Reis or LLC.
3. Termination. Employee’s employment may be terminated prior to the expiration
of the Employment Period under the following conditions, in each case subject to
the terms of Section 4. In the event any party or parties (in the case of the
Employers) elect to terminate the Employment Period, such party or parties shall
deliver written notice thereof (other than a termination pursuant to
Section 3(a)) in accordance with the terms of this Section 3, which written
notice shall set forth the provision of this Section 3 under which such
termination is effective. A notice of termination hereunder may not be retracted
or withdrawn by the party or parties delivering the same, without the consent of
the other party or parties hereto.
(a) Death. The Employment Period shall terminate automatically, without notice,
effective upon the death of Employee.
(b) Disability. The Employers may terminate the Employment Period at any time
effective upon not less than 10 days prior written notice to Employee after
Employee has been unable to perform the essential duties of his positions
because of a “Disability.” “Disability” shall mean that, as determined by a
consensus of two doctors as mutually chosen by the Employers, on the one hand,
and Employee, on the other hand (with any expenses incurred for the cost of
office visits, testing and travel expenses which is not covered by the
Employers’ health plan being reimbursed to Employee by the Employers), Employee
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.

 

- 4 -



--------------------------------------------------------------------------------



 



(c) Cause. The Employers may terminate the Employment Period at any time for
Cause, effective upon delivery of prior written notice to Employee. For the
purposes of this Agreement, “Cause” shall mean Employee’s (i) breach of
Section 9, (ii) material breach of any other term or provision of this Agreement
which is not cured by Employee within 20 days of written notice thereof from
either of the Employers (which notice shall specify that such notice is being
delivered for purposes of this Section 3(c)(ii)), (iii) fraud or dishonesty in
the course of Employee’s employment, (iv) for reasons other than Disability,
continued gross neglect of the duties to be performed by Employee hereunder
which results in material harm to the Employers and which is not cured by
Employee within 20 days of written notice thereof from the Employers (which
notice shall specify that such notice is being delivered for purposes of this
Section 3(c)(iv)), (v) material violation of any of the Policies that results in
material injury to one or both of the Employers or (vi) conviction or pleading
guilty or nolo contendere to any felony charge. Notwithstanding the foregoing,
Employee shall not be deemed to have been terminated for Cause pursuant to
clauses (i) through (v) of this Section 3(c) unless and until there shall have
been delivered to Employee a copy of a good faith determination signed by the
Chief Executive Officer of Reis at the written direction of the Board (after
reasonable notice to Employee and an opportunity for Employee, together with
counsel of Employee’s choosing, to be heard before the Chief Executive Officer
and the Board not less than 10 days after the giving of such notice), finding
that in the good faith opinion of the Chief Executive Officer and the Board,
Employee conducted himself as set forth above in clauses (i) through (v) of this
Section 3(c) and specifying the particulars of such conduct in detail.
Notwithstanding anything contained in this Agreement to the contrary, Employee’s
failure to perform his duties or fulfill his obligations under this Agreement
after receiving a notice of termination shall not constitute proper Cause for
purposes of this Agreement.
(d) Change of Control.
(i) In the event there is a termination by the Employers without Cause or a
termination by Employee for Good Reason, upon or within the one-year period
following a Change of Control (the “Change of Control Period”), Employee shall
be entitled to payment under Section 4(d).
(ii) For purposes of this Agreement, “Change of Control” shall mean the
occurrence of any of the following after the Effective Date, whether directly or
indirectly, voluntarily or involuntarily, whether as part of a single
transaction or a series of transactions: (A) individuals who as of the Effective
Date constitute the Board cease, for any reason, to constitute at least a
majority of the Board, unless the election or nomination for election of each
new director was approved by at least two-thirds of the directors then still in
office who were directors as of the Effective Date (either by a specific vote of
such directors or by the approval of Reis’s proxy statement in which each such
individual is named as a nominee for a director without written objection to
such nomination by such directors); provided, however, that no individual
initially elected or nominated as a director as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies or consents by or on behalf
of any person other than the Board shall be deemed to be approved (solely for
purposes of this Section 3(d)(ii)); or (B) the sale, transfer or other
disposition of all or substantially all of the assets of either of the Employers
(other than to a wholly owned direct or indirect subsidiary of either of the
Employers or a benefit plan of either of the Employers); or (C) any person or
entity or group of affiliated persons or entities (other than Employee, Jonathan
Garfield, Lloyd Lynford or a group including any of them) acquiring beneficial
ownership (as that term is used in Rules 13d-3, 13d-5 or 16a-1 under the
Securities Exchange Act of 1934, as amended, whether or not applicable) of 30%
or more of the shares of capital stock or other equity of either of the
Employers, having by the terms thereof voting power to elect the members of the
Board (in

 

- 5 -



--------------------------------------------------------------------------------



 



the case of Reis only), or, convertible into shares of such capital stock or
other equity of either of the Employers (collectively, “Voting Shares”), as the
case may be; or (D) the stockholders or members of either of the Employers
adopting a plan of liquidation providing for the distribution of all or
substantially all of either of the Employers’ assets or approving the
dissolution of either of the Employers; or (E) the merger, consolidation, or
reorganization of either of the Employers or any similar transaction which
results in (1) the beneficial owners of the Voting Shares of either of the
Employers immediately prior to such merger, consolidation, reorganization or
transaction beneficially owning, after giving effect to such merger,
consolidation, reorganization or transaction, interests or securities of the
surviving or resulting entity representing 50% or less of the shares of capital
stock or other equity of the surviving or resulting entity having by the terms
thereof voting power to elect the members of the board or directors (or
equivalent thereof) or convertible into shares of such capital stock or other
equity of such entity or (2) any person or entity or group of affiliated persons
or entities (other than Employee, Jonathan Garfield, Lloyd Lynford or a group
including any of them) owning, after giving effect to such merger,
consolidation, reorganization or transaction, interests or securities of the
surviving or resulting entity, representing 30% or more of the shares of capital
stock or other equity of the surviving or resulting entity having by the terms
thereof voting power to elect the members of the board of directors (or
equivalent thereof) or convertible into shares of such capital stock or other
equity of such entity.
(iii) For purposes of this Agreement, “comparable employment” (as defined in
Section 3(e) below) must be offered by the successor entity within 15 calendar
days after the event resulting in the Change of Control. Notwithstanding
anything herein to the contrary, if the Change of Control occurs within the
16-calendar day period prior to the third anniversary of the Effective Date,
then the Employment Period shall be extended until the sixteenth calendar day
following the third anniversary of the Effective Date.
(iv) Notwithstanding anything herein to the contrary, if Employee’s employment
is terminated within the twelve months prior to a Change of Control and Employee
reasonably demonstrates that such termination: (i) was at the request of a third
party who has indicated an intention or taken steps reasonably calculated to
effect a Change of Control and who effectuates a Change of Control or
(ii) otherwise occurred in connection with, or in anticipation of, a Change of
Control which actually occurs, then for all purposes of this Agreement, the date
of a Change of Control with respect to Employee shall mean the date immediately
prior to the date of such termination of employment, and Employee shall be
entitled to the payments under Section 4(d), net of any other payments
separately made or payable to Employee pursuant to any other provision of
Section 4.
(e) Good Reason. Employee may terminate the Employment Period at any time for
Good Reason, provided, however, that Employee must assert any termination for
Good Reason by written notice to the Company no later than 40 days following the
date on which arises the event or events giving Employee the right to assert
such a termination (which notice shall specify that it is being delivered under
this Section 3(e)), and the Employers must have an opportunity within 30 days
following delivery of such notice to cure the Good Reason condition. For
purposes of this Agreement, “Good Reason” means the occurrence of one of the
following, unless cured by the Employers as described herein: (i) a material
diminution in Employee’s duties or responsibilities for either of the Employers,
or a material demotion of Employee; (ii) either of the Employers’ material
breach of

 

- 6 -



--------------------------------------------------------------------------------



 



this Agreement; or (iii) Employee’s being required to report to an office to
work on a regular basis at a location outside of Manhattan, Northern New Jersey
or outside a 50-mile radius from the address of Employee set forth in the
personnel records of the Employers at the Effective Date, as long as the
location is not east of the Hudson River, other than Manhattan. In the event of
a Change of Control, Good Reason shall also include any deviation from
comparable employment, subject to the notice and cure provisions in the first
sentence of this Section 3(e). For purposes of this Agreement, Employee shall be
deemed to have received an offer of “comparable employment” if he receives an
offer to continue his employment for at least the balance of the term covered by
this Agreement, and he remains the CFO of a publicly-traded company pursuant to
which Employee would perform the same type of duties he had been performing
under this Agreement for both Employers, at a salary and Target Bonus not less
than that provided for in Section 2(a) and (b) hereof, and the employment is at
a physical location that is located in Manhattan, Northern New Jersey or within
a 50-mile radius from the address of Employee set forth in the personnel records
of the Employers at the Effective Date, as long as the location is not east of
the Hudson River, other than Manhattan.
(f) Termination of the Employment Period Other Than for Death, Disability,
Cause, Change of Control or Good Reason. The Employers may terminate Employee’s
employment at any time, for any or no reason, effective upon not less than
30 days prior written notice. Employee may terminate his employment, or resign,
from the Employers at any time, for any or no reason, effective upon not less
than 30 days prior written notice.
4. Obligations of the Employers Upon Termination of the Employment Period.
(a) Termination Pursuant to Section 3(a) (Death). In the event that the
Employment Period terminates pursuant to Section 3(a), no further compensation
shall be paid to Employee following the effective date of termination, provided
that:
(i) within 45 days of the effective date of termination, the Employers shall pay
to Employee’s estate or other beneficiary(ies), as applicable, a lump sum cash
payment equal to the sum of (A) Employee’s Gross Annual Base Salary through the
effective date of termination to the extent not theretofore paid, (B) any
accrued vacation pay to the extent not theretofore paid, (C) subject to
Section 6, all business expenses which were incurred by Employee prior to or as
of the effective date of termination but not yet reimbursed by the Employers and
(D) the Annual Bonus payable for each year preceding the year during which
termination occurs, to the extent not theretofore paid (the aggregate amounts
set forth in clauses (A), (B), (C) and (D) above, collectively the “Accrued
Obligations”);
(ii) within 45 days of the effective date of termination, the Employers shall
pay to Employee’s estate or other beneficiary(ies), as applicable, a lump sum
cash payment of a pro rata portion of the Target Bonus (as in effect on the
effective date of termination) that Employee would have been eligible to receive
pursuant to Section 2(b) for the fiscal year in which the effective date of
termination occurs, based upon the percentage of the fiscal year that shall have
elapsed through the effective date of termination (the “Pro Rata Bonus”);

 

- 7 -



--------------------------------------------------------------------------------



 



(iii) for 9 months following the effective date of termination, the Employers
will reimburse Employee’s spouse and eligible dependents on a monthly basis
(within 30 days of the cost being incurred) for the cost (on a grossed-up basis)
of maintaining health benefits (including medical insurance, prescription
coverage and dental) for Employee’s spouse and eligible dependents under a group
health plan of the Employers, provided that (A) Employee’s spouse and/or legal
guardian for Employee’s eligible dependents timely elects the continuation of
group health plan benefits under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”) and (B) Employee’s spouse and/or legal guardian for
Employee’s eligible dependents makes a monthly payment to the Employers in an
amount equal to the monthly premium payments (both the employee and employer
portion) required to maintain such coverage. Employee and the Employers
acknowledge that this coverage will count towards the Employers’ and such group
health plan’s obligation to provide Employee’s spouse and eligible dependents
with the right to continuation coverage pursuant to COBRA and that Employee’s
spouse and/or eligible dependents will be able to continue such coverage at
their own expense for the balance of the period provided under COBRA (for the
avoidance of doubt, the foregoing will not cover any short term or long term
disability insurance benefits); and
(iv) as of the effective date of termination, all of Employee’s outstanding
equity awards (including the Initial Units) shall vest and become
non-forfeitable, with any outstanding stock options immediately vesting and
becoming exercisable (and with all stock options remaining exercisable for three
years following Employee’s termination date (but no later than the original
term)), the restriction period (including any vesting requirements) on any
restricted stock and restricted stock units held by Employee shall lapse, and
any other vesting requirements or conditions with respect to the foregoing or
other equity-based awards held by Employee shall lapse and be disregarded, and
such awards shall be settled in accordance with the terms of the plan and/or the
applicable award agreement (all acceleration pursuant to this paragraph,
together, the “Equity Acceleration”).
(b) Termination Pursuant to Section 3(b) (Disability). In the event that the
Employment Period is terminated pursuant to Section 3(b), no further
compensation shall be paid to Employee following the effective date of
termination, provided that:
(i) within 45 days of the effective date of termination, the Employers shall pay
to Employee or his legal representative, as applicable, a lump sum cash payment
equal to the Accrued Obligations;
(ii) within 45 days of the effective date of termination, the Employers shall
pay to Employee or his legal representative, as applicable, a lump sum cash
payment equal to the Pro Rata Bonus;
(iii) for 9 months following the effective date of termination, the Employers
will reimburse Employee on a monthly basis (within 30 days of the cost being
incurred) for the cost (on a grossed-up basis) of maintaining health benefits
for Employee (and Employee’s spouse and eligible dependents) under a group
health plan of the Employers, provided that (A) Employee timely elects the
continuation of group health plan benefits under COBRA and (B) Employee makes a
monthly payment to the Employers in an amount equal to the monthly premium
payments (both the employee and employer portion) required to maintain such
coverage. Employee and the Employers acknowledge that this coverage will count
towards the Employers’ and such group health plan’s obligation to provide
Employee with the right to continuation coverage pursuant to COBRA and that
Employee will be able to continue such coverage at Employee’s own expense for
the balance of the period provided under COBRA (for the avoidance of doubt, the
foregoing will not cover any short term or long term disability insurance
benefits) (with the exception of the duration, all such reimbursement payments,
gross-ups and related conditions described in this paragraph, the “COBRA
Reimbursement”); and

 

- 8 -



--------------------------------------------------------------------------------



 



(iv) as of the effective date of termination, Employee shall be entitled to the
Equity Acceleration.
(c) Termination Pursuant to Section 3(c) (Cause). In the event that the
Employment Period is terminated pursuant to Section 3(c), no further
compensation shall be paid to Employee following the effective date of
termination, provided that, within 45 days of the effective date of termination,
the Employers shall pay to Employee a lump sum cash payment equal to the Accrued
Obligations.
(d) Termination Pursuant to Section 3(d) (Change of Control). In the event that
the Employment Period is terminated during the Change of Control Period (A) by
the Employers for any reason (other than Employee’s death or Disability, or with
Cause) or (B) by Employee for Good Reason, no further compensation shall be paid
to Employee following the effective date of termination, provided that:
(i) within 45 days of the effective date of termination, the Employers shall pay
to Employee a lump sum cash payment equal to the Accrued Obligations;
(ii) within 45 days of the effective date of termination, the Employers shall
pay to Employee a lump sum cash payment equal to the Pro Rata Bonus (as in
effect on the effective date of termination or, if higher, as in effect
immediately prior to any such Change of Control);
(iii) within 45 days of the effective date of termination, the Employers shall
pay to Employee a lump sum cash payment equal to 2 multiplied by the Gross
Annual Base Salary (as in effect on the effective date of termination or, if
higher, as in effect immediately prior to any such Change of Control);
(iv) for 9 months following the effective date of termination, the Employers
will provide Employee with the COBRA Reimbursement on a monthly basis (within
30 days of the cost being incurred) (and, in addition, to the extent Employee
remains eligible (provided that Employee may at any time supplement any cost
necessary to allow for continued eligibility as provided under the terms of the
applicable policy), Employee may continue participation in the Employers’
long-term disability plan on the same basis as provided prior to the termination
of Employee’s employment, at his own cost and expense, through the end of the
Employment Period, without regard to any earlier termination of employment); and
(v) as of the effective date of termination, Employee shall be entitled to the
Equity Acceleration.
(e) Termination by Employee Without Good Reason. In the event that the
Employment Period is terminated by Employee without Good Reason, no further
compensation shall be paid to Employee following the effective date of
termination, provided that, within 45 days of the effective date of termination,
the Employers shall pay to Employee a lump sum cash payment equal to the Accrued
Obligations.

 

- 9 -



--------------------------------------------------------------------------------



 



(f) Termination by the Employers Without Cause or by Employee for Good Reason.
In the event that the Employment Period is terminated (other than during the
Change of Control Period) either (A) by the Employers for any reason (other than
Employee’s death or Disability, or with Cause) or (B) by Employee for Good
Reason, no further compensation shall be paid to Employee following the
effective date of termination, provided that:
(i) within 45 days of the effective date of termination, the Employers shall pay
to Employee a lump sum cash payment equal to the Accrued Obligations;
(ii) within 45 days of the effective date of termination, the Employers shall
pay to Employee a lump sum cash payment equal to the Pro Rata Bonus;
(iii) within 45 days of the effective date of termination, the Employers shall
pay to Employee a lump sum cash payment equal to 1.5 multiplied by the Gross
Annual Base Salary (as in effect on the effective date of termination);
(iv) for 9 months following the effective date of termination, the Employers
will provide Employee with the COBRA Reimbursement on a monthly basis (within
30 days of the cost being incurred) (and, in addition, to the extent Employee
remains eligible (provided that Employee may at any time supplement any cost
necessary to allow for continued eligibility as provided under the terms of the
applicable policy), Employee may continue participation in the Employers’
long-term disability plan on the same basis as provided prior to the termination
of Employee’s employment, at his own cost and expense, through the end of the
Employment Period, without regard to any earlier termination of employment); and
(v) as of the effective date of termination, Employee shall be entitled to the
Equity Acceleration.
(g) Customary Release of Claims. All payments under this Section 4 shall be
conditioned upon Employee’s, or Employee’s estate or other beneficiary(ies), as
applicable, execution and delivery within 21 days following Reis’s delivery to
Employee for signature of a release (in form and substance satisfactory to Reis)
of any claims he may have against Reis or LLC. The Employers shall deliver to
Employee, or Employee’s estate, the release of claims agreement within five
business days of the date of termination of employment.

 

- 10 -



--------------------------------------------------------------------------------



 



5. Potential Reductions.
(a) Notwithstanding any other provisions in this Agreement, in the event that
any payment or benefit received or to be received by Employee (including any
payment or benefit received in connection with a Change of Control or the
termination of Employee’s employment, whether pursuant to the terms of this
Agreement or any other plan, program, arrangement or agreement) (all such
payments and benefits, together the “Total Payments”) would be subject (in whole
or part), to any excise tax imposed under Section 4999 of the Code, or any
successor provision thereto (the “Excise Tax”), then, after taking into account
any reduction in the Total Payments provided by reason of Section 280G of the
Code in such other plan, program, arrangement or agreement, the Employers will
reduce Employee’s payments and/or benefits under this Agreement, to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax
(but in no event to less than zero), in the following order: (i) any cash
severance amounts derived based upon the sum of Gross Annual Base Salary and Pro
Rata Bonus; (ii) any cash severance amounts derived based upon the Pro Rata
Bonus; (iii) any COBRA Reimbursement or other reimbursement of health benefits;
and (iv) any Equity Acceleration or other acceleration of outstanding equity
awards (the payments and benefits set forth in clauses (i) through (iv) of this
Section 5(a), together, the “Potential Payments”); provided, however, that the
Potential Payments shall only be reduced if (y) the net amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state
and local income taxes on such reduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments) is greater than or equal to (z) the
net amount of such Total Payments without such reduction (but after subtracting
the net amount of federal, state and local income taxes on such Total Payments
and the amount of Excise Tax to which Employee would be subject in respect of
such unreduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such unreduced Total
Payments.
(b) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax: (i) no portion of the Total Payments
the receipt or enjoyment of which Employee shall have waived at such time and in
such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account; (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to Employee and selected by the accounting
firm which was, immediately prior to the Change of Control, the Employers’
independent auditor (the “Auditor”), does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments shall be taken into account which, in the opinion
of Tax Counsel, constitutes reasonable compensation for services actually
rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in excess of
the “base amount” (as set forth in Section 280G(b)(3) of the Code) that is
allocable to such reasonable compensation; and (iii) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.
(c) At the time that payments are made under this Agreement, the Employers shall
provide Employee with a written statement setting forth the manner in which such
payments were calculated and the basis for such calculations, including, without
limitation, any opinions or other advice the Employers received from Tax
Counsel, the Auditor, or other advisors or consultants (and any such opinions or
advice which are in writing shall be attached to the statement). If Employee
objects to the Employers’ calculations, the Employers shall pay to Employee such
portion of the Potential Payments (up to 100% thereof) as Employee determines is
necessary to result in the proper application of this Section 5. All
determinations required by this Section 5 (or requested by either Employee or
the Employers in connection with this Section 5) shall be at the expense of the
Employers. The fact that Employee’s right to payments or benefits may be reduced
by reason of the limitations contained in this Section 5 shall not of itself
limit or otherwise affect any other rights of Employee under this Agreement.

 

- 11 -



--------------------------------------------------------------------------------



 



6. Reimbursement of Expenses. The applicable Employer shall reimburse Employee
for any and all reasonable expenses incurred by him in the performance of his
duties hereunder, including, without limitation, travel and entertainment, cell
phone and data plans, subject to the presentment of appropriate vouchers in
accordance with the applicable Employer’s normal policies for expense
verification and subject to Section 22.
7. No Mitigation; No Offset. All amounts paid or due Employee under Section 4
shall be paid without regard to whether Employee has taken or takes actions to
mitigate damages. Employee shall be under no obligation to seek other
employment. Accordingly, there shall be no offset against amounts due to
Employee under this Agreement, or otherwise, on account of any remuneration
attributable to any subsequent employment that he may obtain or on account of
any claim that either of the Employers may have against him. The Employers’
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Employers may have against Employee or others.
8. Ownership of Materials. All records, materials, lists, files, manuals, tapes
and all other written or recorded data and information in whatever form that are
made available to Employee by the Employers or used in connection with his
employment hereunder (“Materials”) are and shall remain the sole property of the
Employers. As soon as practicable following the voluntary or involuntary
termination of Employee’s employment hereunder, Employee shall return or cause
to be returned to the Employers Materials in Employee’s possession and/or under
his control. Upon termination of employment for any reason, Employee shall have
the right to remove or have delivered promptly to Employee or Employee’s estate
all of his documents, materials and effects of a personal nature or use or not
primarily related to the Employers’ business and shall include contact or
rolodex information.
9. Covenant Not to Compete; Covenant Not to Solicit; Confidentiality. Employee
expressly recognizes and acknowledges that:
(a) The Employers have developed and established a valuable and extensive
clientele for their real estate information reporting services.
(b) The Employers’ business connections and clients have been established and
maintained at great expense and are of great value to the Employers.
(c) Employee has and will become familiar with and possessed of the manner,
method, secrets, and confidential and proprietary information pertaining to the
Employers’ business methods and the business requirements and needs of their
clients (collectively, “Confidential Information”).
(d) By virtue of this Agreement and predecessor agreements, Employee has and
will become personally acquainted with the clients, business methods, and trade
secrets of the Employers.

 

- 12 -



--------------------------------------------------------------------------------



 



(e) In recognition and in consideration of the foregoing, Employee expressly
covenants and agrees as follows:
(i) During the Employment Period and continuing until the Client
Non-Solicitation Termination Date (as defined below), Employee shall not in any
way, directly or indirectly, for himself or on behalf of or in conjunction with
any other person or entity, solicit for the benefit of a Competitive Business
(as defined below), divert, take away, or attempt to take away, any of the
Employers’ clients or the business or patronage of any such clients. For
purposes of applying this provision after the termination or expiration of the
Employment Period, “clients” shall mean any person or entity to whom the
Employers provided their services within six months prior to such effective date
of termination or expiration.
(ii) During the Employment Period and continuing until the Employee
Non-Solicitation Termination Date (as defined below), Employee shall not in any
way, directly or indirectly, for himself or on behalf of or in connection with
any other person or entity, solicit, entice, hire, employ, or endeavor to
employ, any of the Employers’ employees. For purposes of applying this provision
after the termination or expiration of the Employment Period, “employees” shall
mean any person employed by the Employers within six months prior to such
effective date of termination or expiration.
(iii) During the Employment Period and continuing until the Non-Competition
Termination Date (as defined below), Employee shall not, directly or indirectly,
for himself or on behalf of or in connection with any other person or entity:
(i) enter into the employ of or render any services to any person, firm,
corporation or other entity engaged in any Competitive Business; (ii) engage in
any Competitive Business for his own account; or (iii) become associated with or
own an interest in any Competitive Business as an individual, partner,
shareholder, member, creditor, director, officer, principal, agent, employee,
trustee, consultant, advisor or in any other relationship or capacity; provided
that so long as Employee is not otherwise in breach hereof, following his
termination of employment, Employee’s entering into the employ of or rendering
any services to an entity that engages in a Competitive Business that generated
less than 20% of such entity’s aggregate annual gross revenues from such
Competitive Business (calculated as an average of the three most recently
completed fiscal years of such entity immediately prior to Employee’s
commencement of employment by or rendering services to such entity) shall not,
in and of itself, be deemed a breach hereof so long as Employee is not rendering
any services with respect to and has no direct or indirect involvement with such
Competitive Business. For purposes of this Agreement, “Competitive Business”
means (1) the business of developing data, analysis or forecasts pertaining to
the construction, absorption, occupancy, rents, sales prices, automated
valuation, or automated credit risk analysis for United States commercial
office, industrial, retail, multi-family, hotel or other properties or real
estate markets including, without limitation, hotel properties and (2) each
other business in which the Employers are engaged during the Employment Period.
For informational purposes only and not for the purpose of construing or
restricting the scope of the term “Competitive Business,” the parties hereto
hereby agree that the following companies and/or their respective affiliates are
currently engaged in a Competitive Business: Capmark Financial Group Inc.,
CoStar Group Inc. (including Property & Portfolio Research, Inc.), LoopNet,
Inc., Moody’s KMV, Real Capital Analytics Inc. and CBRE Econometric Advisors.
Mere passive ownership of stock representing 2% or less of the capital stock of
a publicly held company shall not be deemed to constitute participation in a
Competitive Business.

 

- 13 -



--------------------------------------------------------------------------------



 



(iv) During the Employment Period and thereafter, Employee shall not divulge to
others or use for his own benefit, or assist others in using such information
for their benefit, any Confidential Information obtained prior to or after the
date hereof from the Employers by virtue of the relationship created hereunder
or otherwise, unless such Confidential Information is or becomes generally
available to the public (other than by reason of Employee’s breach of this
Section 9(e)(iv)) and except in connection with (A) the performance of
Employee’s duties hereunder, (B) enforcement of Employee’s rights under this
Agreement or (C) as required by law.
(v) Employee acknowledges that damages resulting from the breach of the
provisions of this Section 9(e) may be difficult to calculate. In the event of a
breach or threatened breach by Employee of the provisions of this Section 9(e),
the Employers shall be entitled to apply to any court of competent jurisdiction
for an injunction against such breach, actual or threatened. Notwithstanding the
foregoing, the Employers shall at all times retain their right to recover from
Employee, or any other person or entity that may be held liable, their damages
resulting from such breach.
(f) For purposes of this Agreement, (i) “Client Non-Solicitation Termination
Date” shall mean the date that is eighteen months after Employee’s employment
ends for any reason, (ii) “Employee Non-Solicitation Termination Date” shall
mean the date that is one year after Employee’s employment ends for any reason
and (iii) “Non-Competition Termination Date” shall mean the date that is one
year after Employee’s employment ends for any reason.
10. Proprietary Rights.
(a) For purposes of this Agreement, “Works” shall mean intellectual property and
proprietary rights, including without limitation, ideas, designs, concepts,
techniques, inventions, discoveries and works of authorship, whether or not
patentable or protectable by copyright or as a mask work, and whether or not
reduced to practice, including, without limitation, devices, processes, trade
secrets, formulas, techniques, compositions of matter, computer software
programs, mask works and methods, together with any improvements thereon or
thereto, derivative works made therefrom and know how related thereto.
(b) Employee hereby agrees that all Works made, conceived, developed or reduced
to practice, in whole or in part, solely by Employee or jointly with others,
either during or after his term of employment with the Employers, if such Works
are (i) made through the use of any of the Confidential Information or any of
the Employers’ equipment, facilities, supplies or time, or (ii) result from any
work performed by Employee for either Employer, or (iii) relate to either
Employer’s present or prospective business and/or activities, or (iv) either
Employer’s actual or demonstrably anticipated research and development during
such term of engagement, shall belong exclusively to the Employers and shall be
deemed part of the Confidential Information for purposes of this Agreement
whether or not fixed in a tangible medium of expression. Without limiting the
forgoing, Employee agrees that all such Works shall be deemed to be “works made
for hire” under the U.S. Copyright Act of 1976, as amended, and that the
Employers shall be deemed the author and owner thereof, provided that in the
event and to the extent such Works are determined not to constitute “works made
for hire” as a matter of law, Employee hereby irrevocably assigns and transfers
to the Employers the entire right, title and interest, domestic and foreign, of
Employee in and to such Works. Employers shall have the right to obtain and to
hold in their own names, copyrights, registrations or such other protection as
may be appropriate to the subject matter, and any extensions and renewals
thereof. Employee agrees to give Employers, and any person designated by
Employers, any assistance Employers deem necessary or appropriate to perfect the
rights defined in this Section 10.

 

- 14 -



--------------------------------------------------------------------------------



 



(c) Employee will promptly disclose in writing (which may be by e-mail) to the
Chief Executive Officer or President of Reis or its designee, every Work made,
conceived, developed or reduced to practice, in whole or in part, solely by
Employee or jointly with others, in connection with the business of either
Employer either (i) during the term of his employment with the Employers,
whether or not Employee believes the Work to have been made, conceived,
developed or reduced to practice within the course and scope of his employment,
or (ii) after the termination of employment, if such Work is made through the
use of Confidential Information or any equipment, facilities, supplies or time
of either Employer, or results from any work performed by Employee for either
Employer.
(d) Employee agrees to (i) keep and maintain adequate and current records (in
the form of notes, drawings, software, object code, source code, manuals, plans,
research, specifications, designs, documentation, data, processes, procedures,
discoveries, models or in other appropriate forms) of all Works, which records
shall be available at all times to the Employers and shall remain the sole
property of the Employers; and (ii) assist each Employer, both during and
subsequent to his employment with the Employers, in obtaining and enforcing for
each Employer’s own benefit patents, copyrights, mask work rights, trade secret
rights and other legal protections in any and all countries for any and all
Works made by Employee (in whole or in part), the rights to which belong to or
have been assigned to the Employers pursuant to this Agreement. Upon request,
Employee will execute all applications, assignments, instruments and papers and
perform all acts that either Employer or its counsel may deem necessary or
desirable to obtain or enforce any and all such patents, copyrights, mask work
rights, trade secret rights and other legal protections in such Works and
otherwise to protect the interests of each Employer therein. Employers jointly
and severally agree to bear all expenses which they cause to be incurred by
Employee in assigning, obtaining, maintaining and enforcing said patents,
copyrights, trade secret rights, mask work rights and other legal protections in
accordance with this Agreement.
(e) Employee understands that utilization of the Works is in the sole discretion
of Employers, and that neither Employer is obligated to develop, market or
otherwise use any device or product.
11. Breach of Certain Provisions.
(a) If Employee commits a breach, or threatens to commit a breach, of any of the
provisions of Section 9 or 10, the Employers shall have the right and remedy:
(i) to have the provisions of this Agreement specifically enforced (without
posting bond) by any court having equity jurisdiction, including, without
limitation, the right to an entry against Employee of restraining orders and
injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
provisions, it being acknowledged and agreed by Employee that any such breach or
threatened breach will cause irreparable injury to the Employers and that money
damages will not provide an adequate remedy to the Employers; (ii) to have any
court of competent jurisdiction require Employee to account for and pay over to
the Employers all compensation, profits, monies, accruals, increments or other
benefits (collectively, “Benefits”) derived or received by Employee as the
result of any transaction constituting a breach of any of the provisions of
Section 9 or 10 and Employee hereby agrees to comply with any order by such
court to account for and pay over such Benefits to the Employers; and (iii) to
immediately terminate this Agreement for Cause pursuant to Section 3(c).

 

- 15 -



--------------------------------------------------------------------------------



 



(b) Each of the rights and remedies enumerated in this Section 11 shall be
independent of the other, and shall be severally enforceable, and such rights
and remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Employers under law or equity.
12. Assignment. This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests, or obligations hereunder shall be assigned by any of the
parties hereto without the prior written consent of all other parties (except
that Employee’s rights to payments hereunder may be transferred by will or the
laws of descent or distribution without any such prior written consent). Each
Employer will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) or purchaser of all or substantially all of
the business and/or assets of such Employer to expressly assume and agree in
writing to perform this Agreement in the same manner and to the same extent that
such Employer would be required to perform it if no such succession had taken
place. Failure of such Employer to obtain and deliver to Employee such
assumption and agreement prior to (but effective only upon) such succession
shall be a breach of this Agreement, except that for purposes of implementing
the foregoing, the date on which any such succession or purchase becomes
effective shall be deemed the date of termination. As used in this Agreement,
“Employers” shall mean the Employers as hereinbefore defined and any successors
and/or assigns to its business and/or all or substantially all of its assets. In
the event of Employee’s death while any payment, benefit or entitlement is due
to Employee hereunder, such payment, benefit or entitlement shall be paid or
provided to Employee’s designated beneficiaries, or if there are no such
beneficiaries, to Employee’s estate.
13. Representations. Employee represents and warrants to both Employers that
(a) the execution, delivery, and performance of this Agreement by Employee does
not, with or without the giving of notice or the passage of time, or both,
conflict with, result in a default, right to accelerate, or loss of rights under
any provision of any agreement of understanding to which Employee is a party or
by which Employee may be bound or affected and (b) this Agreement is the legal,
valid and binding obligation of Employee, enforceable against him in accordance
with its terms (except to the extent enforcement may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability affecting the rights of creditors). Each
of the Employers represents and warrants to Employee that the execution,
delivery, and performance of this Agreement by the Employers does not, with or
without the giving of notice or the passage of time, or both, conflict with,
result in a default, right to accelerate, or loss of rights under any provision
of any agreement or understanding to which either of the Employers, or, to the
best knowledge of each of the Employers, any of the Employers’ affiliates is a
party or by which either of the Employers, or, to the best knowledge of each of
the Employers, any of the Employers’ affiliates may be bound or affected. Each
of the Employers further represents and warrants to Employee that (i) it has
full power and authority to enter into and perform its obligations under this
Agreement, (ii) the execution and delivery of this Agreement by such Employer
has been duly authorized by all necessary corporate or limited liability company
actions, as applicable, and (iii) this Agreement is the legal, valid and binding
obligation of each of the Employers, enforceable against it in accordance with
its terms (except to the extent enforcement may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability affecting the rights of creditors).

 

- 16 -



--------------------------------------------------------------------------------



 



14. Survival. The obligations of Employee and Employers under this Agreement
which by their nature may require either partial or total performance after the
expiration of the Employment Period (including without limitation those under
Sections 2(c), 4, 9, 10, 15, 24 and 26) will survive any termination or
expiration of this Agreement.
15. Indemnification; Insurance.
(a) To the fullest extent authorized by applicable law, the Employers shall
jointly and severally indemnify and hold harmless Employee from and against any
and all claims, liabilities, judgments, fines, penalties, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
reasonably incurred by Employee in connection with any threatened or pending
action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of the fact that Employee was or is a director, officer
or employee of the Employers, whether the basis of such proceeding is alleged
action or inaction in an official capacity as a director, officer or employee
while serving as a director, officer or employee. The right to indemnification
hereunder shall include the right to be paid by the Employers the expenses
(including reasonable attorneys’ fees and expenses) incurred in defending any
such proceeding in advance of its final disposition; provided, however, that
such advance shall be made to Employee only upon delivery to the Employers of an
undertaking by Employee to repay all amounts so advanced if it shall ultimately
be determined by final judicial decision from which there is no further right to
appeal that Employee is not entitled to indemnification and to such advancement
under this Section 15 or otherwise. For avoidance of doubt, the rights of
Employee under this Section 15 shall survive the termination or expiration of
this Agreement.
(b) The Employers shall pay all legal fees and related expenses (including,
without limitation, the costs of experts, evidence and counsel) reasonably
incurred by Employee as they become due as a result of (i) the termination of
Employee’s employment (including, without limitation, all such fees and
expenses, if any, incurred in contesting or disputing any such termination of
employment), (ii) Employee’s seeking to obtain or enforce any right or benefit
provided by this Agreement or by any other plan or arrangement maintained by the
Employers under which Employee is or may be entitled to receive benefits,
(iii) Employee’s hearing before the Chief Executive Officer of Reis and/or the
Board as contemplated in Section 3(c) or (iv) any action taken by the Employers
against Employee. The Employers’ obligations under this paragraph shall apply
without regard to the outcome of any such contest or dispute. Notwithstanding
the foregoing, the Employee shall be required to reimburse the Employer (without
interest) for any payments made to the Employee under this Section 15(b) only if
(i) the circumstances underlying the contest or dispute (A) arose or existed
prior to a Change of Control and (B) do not relate in any way to and were not in
connection with a transaction or series of transactions which, if consummated,
would result in a Change of Control and (ii) after a final nonappealable
judgment on the merits, the Employee has not prevailed on any material claim
with respect to such contest or dispute.

 

- 17 -



--------------------------------------------------------------------------------



 



(c) Reis shall continue to maintain Employee as a named beneficiary under any
liability insurance policies maintained for directors and/or officers of Reis
and its subsidiaries for so long as Employee shall remain an officer of either
Employer. In addition, Employee shall become, and continue as, a named
beneficiary under any liability insurance policies maintained by either Employer
after a Change of Control for persons who were directors or officers prior to a
Change of Control to the extent they provide coverage for events prior to the
Change of Control. The Employers agree to maintain the coverages referred to
above unless, in each case, any modification in indemnification and insurance
coverage applies uniformly to all officers and directors of the relevant
Employer, as the case may be.
16. Captions. The captions, headings and arrangements used in this Agreement are
for convenience only and do not in any way affect, limit, or amplify the
provisions hereof.
17. Notices. All notices required or permitted to be given hereunder shall be in
writing and shall be deemed delivered when actually received or, if mailed,
whether or not actually received, five days after deposited in the United States
mail, postage prepaid, registered or certified mail, return receipt requested,
addressed to the party to whom notice is being given at the following address or
at such other address as such party may designate by notice (except that notice
of a change of address shall be effective only upon receipt):

         
 
  To the Employers:   Reis, Inc.
 
      530 Fifth Avenue, 5th Floor
 
      New York, NY 10036
 
      Attention: Chief Executive Officer
 
       
 
  Employee:   The most recent address of Employee set forth in the personnel
records of the Employers.
 
       
 
  with a copy to:   Christopher M. Bartoli
 
      Baker & McKenzie LLP
 
      1 Prudential Plaza
 
      130 E. Randolph Drive, Suite 3500
 
      Chicago, IL 60601

18. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby. Any such invalid, illegal or
unenforceable provision shall be replaced by other provisions which are as
similar as possible in terms to such invalid, illegal or otherwise unenforceable
provisions but are valid and enforceable (but without expanding the time period
or the scope of any restriction in Section 9).

 

- 18 -



--------------------------------------------------------------------------------



 



19. Entire Agreement; Amendments. This Agreement contains the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all prior agreements and understandings, if any, relating to the subject matter
hereof (including, without limitation, the Prior Agreement). This Agreement may
be amended only by an instrument in writing duly executed by an officer of the
Employers and by Employee. In the event of a conflict between any provision of
this Agreement and any other provision of any plan, program, policy, arrangement
or other agreement of the Employers, the provisions of this Agreement, to the
extent more favorable to Employee, shall apply.
20. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall constitute an original, and all of which together shall
constitute one and the same agreement, with the same effect as if the signatures
upon such counterparts were upon the same instrument.
21. Governing Law. This Agreement shall be governed by and construed and
enforced according to the laws of the State of New York, without regard to
conflicts of laws principles thereof (except that indemnification obligations
owed to Employee in his capacity as an officer, director or manager of either of
the Employers shall be governed by Maryland law). The parties agree that the
state and federal courts located in the State of New York shall have
jurisdiction in any action, suit or proceeding based on or arising out of this
Agreement and the parties hereby: (a) submit to the personal jurisdiction of
such courts; (b) consent to service of process in connection with any action,
suit or proceeding; (c) agree that venue is proper and convenient in such forum;
and (d) waive any other requirement (whether imposed by statute, rule of court
or otherwise) with respect to personal jurisdiction, subject matter
jurisdiction, venue, or service of process.
22. Compliance With Section 409A.
(a) The parties intend that any amounts payable under this Agreement, and the
Employers’ and Employee’s exercise of authority or discretion hereunder comply
with the provisions of Section 409A so as not to subject Employee to the payment
of the additional tax, interest and any tax penalty which may be imposed under
Section 409A. The Employers shall administer this Agreement in compliance with
Section 409A. In furtherance thereof, to the extent that any provision hereof
would result in Employee being subject to payment of the additional tax,
interest and tax penalty under Section 409A, the parties agree to amend this
Agreement if permitted under Section 409A in a manner which does not impose any
additional taxes, interests or penalties on Employee in order to bring this
Agreement into compliance with Section 409A, without materially changing the
economic value of the arrangements under this Agreement to any party, and
thereafter the parties will interpret its provisions in a manner that complies
with Section 409A.

 

- 19 -



--------------------------------------------------------------------------------



 



(b) Notwithstanding any provisions of this Agreement to the contrary, if
Employee is a “specified employee” (within the meaning of Section 409A and
determined pursuant to policies adopted by the Employers consistent with
Section 409A) at the time of Employee’s separation from service and if any
portion of the payments or benefits to be received by Employee upon separation
from service would be considered deferred compensation under Section 409A and
cannot be paid or provided to Employee without his incurring taxes, interest or
penalties under Section 409A, amounts that would otherwise be payable pursuant
to this Agreement (the “Delayed Payments”) and benefits that would otherwise be
provided pursuant to this Agreement (the “Delayed Benefits”), in each case,
during the six-month period immediately following Employee’s separation from
service (such period, the “Delay Period”) will instead be paid or made available
on the earlier of (i) the first day of the seventh month following the date of
Employee’s separation from service and (ii) Employee’s death (the applicable
date, the “Permissible Payment Date”). The Employers will also reimburse
Employee for the after-tax cost incurred by Employee in independently obtaining
any Delayed Benefits (the “Additional Delayed Payments”), with any gross-up
payment being paid to Employee promptly but in no event later than the end of
Employee’s taxable year immediately following the year in which this gross-up
payment is due.
(c) With respect to any amount of expenses eligible for reimbursement or the
provision of any in-kind benefits under this Agreement, to the extent such
payment or benefit constitutes “deferred compensation” under Section 409A or is
required to be included in Employee’s gross income for federal income tax
purposes, such expenses (including expenses associated with in-kind benefits)
shall be reimbursed by the Employers no later than December 31st of the year
following the year in which Employee incurs the related expenses. In no event
shall the reimbursements or in-kind benefits to be provided by the Employers in
one taxable year affect the amount of reimbursements or in-kind benefits to be
provided in any other taxable year, nor shall Employee’s right to reimbursement
or in-kind benefits be subject to liquidation or exchange for another benefit.
(d) Each payment under this Agreement is intended to be a “separate payment” and
not of a series of payments for purposes of Section 409A.
(e) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” (within
the meaning of Section 409A), and notwithstanding anything contained herein the
contrary, the date on which such separation from service takes place shall be
the termination date.
23. No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. Any waiver of
this Agreement to be effective must be in writing specifically referencing the
provision being waived and signed by the party against whom the waiver is being
enforced.

 

- 20 -



--------------------------------------------------------------------------------



 



24. Grantor Trust. If Employee’s employment terminates pursuant to Section 3(d),
then the Employers shall deposit any and all cash amounts payable or shares (or
cash proceeds thereof) deliverable to Employee under Section 4(d) (including any
amount due if a Delayed Payment would result in the payment being made after any
such Change of Control, as well as any estimated Delayed Payments and estimated
Additional Delayed Payments) into an irrevocable grantor trust established
pursuant to a trust agreement approved by the Board in good faith (the “Grantor
Trust”) not later than the 10th business day following Employee’s termination
date. From and after such time until the payment of all amounts from the Grantor
Trust, the Employers shall deposit additional amounts into the Grantor Trust on
a monthly basis equal to the interest accrued on the cash amounts contained
therein (including the interest paid previously) at the United States five-year
treasury rate, and the amounts and property held in the Grantor Trust shall be
paid/delivered to Employee in accordance with the terms of the Grantor Trust on
the payment/delivery dates specified in Section 4(d) or, if required by
Section 22, on the Permissible Payment Date.
25. Withholding Taxes. The Employers may withhold from any amounts payable under
this Agreement such federal, state and local income and employment taxes as may
be required to be withheld pursuant to any applicable law or regulation.
26. Cooperation. During and subsequent to expiration of the term of this
Agreement, Employee will cooperate with the Employers, and furnish any and all
complete and truthful information, testimony or affidavits in connection with
any matter that arose during Employee’s employment, that in any way relates to
the business or operations of the Employers or any of their parents or
subsidiary corporations or affiliates, or of which Employee may have any
knowledge or involvement; and will consult with and provide information to the
Employers and their representatives concerning such matters. Subsequent to the
term of this Agreement, the parties will make their best efforts to have such
cooperation performed at reasonable times and places and in a manner as not to
unreasonably interfere with any other employment in which Employee may then be
engaged. If the Employers require Employee to travel outside the metropolitan
area in the United States where Employee then resides to provide any testimony
or otherwise provide any such assistance, then the Employers will reimburse
Employee for any reasonable, ordinary, and necessary travel and lodging expenses
incurred by Employee to do so provided Employee submits all documentation
required under the Employers’ standard travel expense reimbursement policies and
as otherwise may be required to satisfy any requirements under applicable tax
laws for the Employers to deduct those expenses. Nothing in this Agreement shall
be construed or interpreted as requiring Employee to provide any testimony,
sworn statement, declaration or affidavit that is not complete and truthful.
27. Acknowledgement and Interpretation. Employee acknowledges and agrees that
(i) he has had an opportunity to seek advice of counsel in connection with this
Agreement and (ii) the restrictive covenants set forth in Section 9 are
reasonable in geographical and temporal scope and in all other respects. If any
of the rights or restrictions contained or provided for in this Agreement shall
be deemed by a court of competent jurisdiction to be unenforceable by reason of
the extent, duration or geographical scope, the parties agree that the court
shall reduce such extent, duration, geographical scope and enforce this
Agreement in its reduced form for all purposes in the manner contemplated hereby
to the maximum extent enforceable by law. Should any of the provisions of this
Agreement require judicial interpretation, it is agreed that the court
interpreting or construing this Agreement shall not apply a presumption that any
provision shall be more strictly construed against one party by reason of the
rule of construction that a document is to be construed more strictly against
the party who itself or through its agents prepared the same, it being agreed
that both parties and their respective agents have participated in the
preparation of this Agreement.
[signature page to follow]

 

- 21 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date(s) written below, but effective as of the Effective Date set forth
above.

                  REIS, INC.    
 
           
 
  By:   /s/ Lloyd Lynford     
 
     
 
Name: Lloyd Lynford    
 
      Title: Chief Executive Officer & President    
 
      Date: July 30, 2010    
 
                REIS SERVICES, LLC    
 
           
 
  By:   /s/ Lloyd Lynford     
 
     
 
Name: Lloyd Lynford    
 
      Title: Chief Executive Officer & President    
 
      Date: July 30, 2010    
 
           
 
  /s/ Mark P. Cantaluppi                    Mark P. Cantaluppi         Date:
July 30, 2010    

 

- 22 -